DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 9-10 and 18 are objected to for minor informalities.
Claims 12-18 are being interpreted under 35 U.S.C. 112(f).
Claim 20 is rejected under 35 U.S.C. 101.
Claims 6 and 13-16 are rejected under 35 U.S.C. 112(b).
Claims 1-8, 11-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1).
Claims 9-10 and 18 are rejected under 35 U.S.C. 103.

Specification
The title of the invention is not descriptive.  The claims recite acquiring information of a digital stamp associated with a user account and displaying the stamp on an image. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 9-10 and 18 are objected to because of the following informalities: 
In lines 2-3 of claim 9, “the digital stamp locates on” should read “the digital stamp is located on”.
In line 3 of claim 9, “or locates on” should read “or is located on”.
In line 2 of claim 10, “the digital stamp locates on” should read “the digital stamp is located on”.
In lines 2-3 of claim 18, “the digital stamp locates on… or locates on” should read “the digital stamp is located on… or is located on”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
A first acquiring module, configured to acquire in claim 12.
A controlling module, configured to control in claim 12.
A first acquiring submodule, configured to receive in claim 13.
A second acquiring submodule, configured to receive in claim 13.
A third acquiring submodule, configured to acquire in claim 13.
A second acquiring module, configured to control… and receive in claim 16.
A generating module, configured to generate in claim 16.
A sending module, configured to send in claim 16.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to signals per se. Claim 20 recites “a computer-readable storage medium” and does not limit the storage medium to non-transitory storage mediums. Paragraph 00293 of the specification sates, “The memory 1002 may include one or more computer-readable storage media that may be non-transitory.” The disclosure does not explicitly exclude 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation "the target information comprising information indicative of a user account at a receiving end shared by the digital image update information, and the target information being associated with the user account" in lines 9-11.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a target user account” in line 5. It is unclear if “the user account” recited on line 11 of Claim 6 refers to the “target user account” recited in claim 1 or “the user account at the receiving end” recited in claim 6. The examiner hereinafter is interpreting “the user account” recited in line 11 of claim 6 to refer to the user account at the receiving end. The examiner suggests use of clarifying identifiers such as “first” and “second” in claims 1 and 6 to avoid confusion. Claim 16, which depends from claim 12, contains a similar limitation and is therefore rejected using the same reasoning described above.

Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a first acquiring submodule”, “a second acquiring submodule”, “a third acquiring submodule”, and “a generating module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification of the instant application describes the functionality of the above listed modules in Paragraphs 0259-0286; however, no corresponding structure that performs the described functions is disclosed. Paragraph 0289 describes hardware that executes the first and second acquiring modules, the controlling module, and the sending module, but it is silent with regards to the first through third acquiring submodules and the generating module. Figures 16-17 do not provide a sufficient illustration of the structure that performs the functions of the module. While Paragraphs 0291-0308 and Figure 18 describe an electronic device with hardware components, there is not a sufficient association made between this structure and the functions performed by the first through third submodules and the generating module. It is unclear whether these modules are merely software components or if they are executed by certain hardware. Therefore, claims 13 and 16 are indefinite and are rejected under 35 U.S.C. 112(b) or 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartkiewicz (US 2016/0078659 A1).

Regarding Claim 1, Bartkiewicz teaches a method for displaying a digital image, applicable to an electronic device, comprising: (See Figure 1 and Figure 3 device 301)
acquiring information of a digital stamp associated with a target digital image, (“after the user composes a personalized communication, for example, types, writes, or 
wherein both the target digital image and the information of the digital stamp are associated with a target user account; (“The options for digital stamps displayed to the users on the GUI are based on predetermined logic of the MSCCS that is derived, for example, from the user profile information” Paragraph 0040. “the MSCCS renders the created digital stamps to the user device based on the user profile information or user profile settings in social networks… the MSCCS renders the created digital stamps to the user device based on the user interaction information such as a user's interaction with a digital stamp from a personalized stamped communication received by the user” Paragraph 0044. The target digital image is a communication created by a user and is therefore associated with the target user account. See Paragraph 0045, which further describes creation of a stamped communication. The digital stamp is also associated with a user account, as the stamps are rendered based on profile information. 
and displaying the digital stamp on the target digital image according to the information of the digital stamp in response to displaying the target digital image (“When a user selects one of the processed and rendered digital stamps on the GUI, the MSCCS generates 104 a stamped communication with one of the rendered digital stamps” Paragraph 0045. See Paragraph 0098 and Figure 6J: a digital stamp is displayed on a target digital image, which in this case is a letter. The stamp may be resized and positioned in order to fit within the target digital image (See Paragraph 0044). Also see Paragraph 0101 and Figure 7B: a user selects a received digital communication [target digital image], which is then rendered on the GUI along with the digital stamp 705 displayed on the communication.)

Regarding Claim 2, Bartkiewicz further teaches wherein acquiring the information of the digital stamp associated with the target digital image comprises: 
receiving the information of the digital stamp sent by a digital image server, wherein the information of the digital stamp is generated and sent by a terminal to the digital image server; (“the MSCCS allows a user using a user device to use, for example, a personal digital image and create a digital stamp via the graphical user interface (GUI) provided by the MSCCS. The MSCCS converts or transforms generic data associated with the personal digital image to a digital stamp. In an embodiment, the converted digital stamp is savable and reusable by the MSCCS” Paragraph 0037. 
or receiving the information of the digital stamp sent by the terminal; or acquiring the information of the digital stamp locally from the electronic device; wherein the terminal is associated with the target user account (Paragraphs 0036-37: The digital stamp is produced after receiving media content and other properties, such as text, borders, and colors, from a user of the mobile stamp creation and communication system.)

Regarding Claim 3, Bartkiewicz further teaches wherein acquiring the information of the digital stamp locally from the electronic device comprises: 
controlling the electronic device to display a user interface, and displaying a plurality of digital stamp templates in the user interface; (“When John clicks on the theme icon 516 exemplarily illustrated in FIG. 5F, the mobile stamp creation and communication application (MSCCA) 305 provides a selection of themes for John to choose a theme for his personalized communication” Paragraph 0094. See Figure 5H: a theme, or template, for a digital stamp and its associated stamped communication is selected by the user.)
receiving a process instruction for a target digital stamp template of the plurality of digital stamp templates, wherein the process instruction is intended to instruct to perform a selected operation on the target digital stamp template; and performing the selected operation on the target digital stamp template according to the process instruction, to acquire the information of the digital stamp. (“When John clicks on the 

Regarding Claim 4, Bartkiewicz further teaches wherein the selected operation comprises at least one of: zooming, update, text addition, and graphic modification (“the user uploads a picture, adds wordings over the picture, fonts over the picture, etc., selects a border and a color, and the stamp automatically adds the user's post box number as an originator or submitter of that original” Paragraph 0036. See Paragraph 0097 and Figure 6H: a user can add a text caption to the stamp and adjust the position of the stamp within the frame of the template 603, which is a graphic modification.)

Regarding Claim 5, Bartkiewicz further teaches wherein acquiring the information of the digital stamp locally from the electronic device comprises: acquiring, by an image acquisition component coupled to the electronic device, an image comprising the digital stamp; (“The user captures an image or a picture using a built-in camera of the mobile device. The user uploads the captured image via the GUI of the MSCCS… The MSCCS converts the uploaded image and/or the additional mobile data into dynamic digital stamp media objects comprising updated characteristics” Paragraph 0041. Also see Paragraph 0096 and Figure 6E, which discusses a “take photo” option.)
and processing the image comprising the digital stamp to acquire the information of the digital stamp. (“The MSCCA 305 creates a custom digital stamp with the uploaded photo, data elements, and dynamic functional elements and stores the created digital stamp along with the caption entered by John in the content database” Paragraph 0097. The uploaded photo including any modifications are processed to generate a digital stamp.)

Regarding Claim 6, Bartkiewicz further teaches controlling the electronic device to display a user interface, and receiving a share instruction generated by a user by performing an operation on the user interface; (“The mobile stamp creation and communication application (MSCCA) 305 on John's user device renders interface elements, for example, a "send to an email address" button 611, a "share on Twitter" button 612, a "share on Facebook" button 613” Paragraph 0099. See Figure 6K: a plurality of sharing options are displayed on the GUI for selection.)
generating digital image share information according to the share instruction, wherein the digital image share information comprises digital image update information and target information, (“If John wishes to send Jane the personalized stamped communication created by him, John clicks on the "forward" icon 510 exemplarily 
the digital image update information comprising information of the target digital image and the information of the digital stamp, (See Paragraphs 0046, 0099, and 0101 and Figure 7B: the stamped communication comprises a digital image, such as a letter or other media content described in claim 1, and a digital stamp.)
the target information comprising information indicative of a user account at a receiving end shared by the digital image update information, and the target information being associated with the user account; (Paragraph 0046, 0051: the stamped communication created by the user is sent to a recipient that is also registered with the mobile stamp creation and communication application. Also see Paragraph 0098 and Figure 6J, which describes a second user of the MSCCA accessing the digital image update information created by a first user that was shared with the server.)
and sending the digital image share information to the digital image server, wherein the digital image share information is intended to share the digital image update information with the user account at the receiving end indicated by the target information by the digital image server (“The MSCCS allows a user using a user device to transmit the stamped communication with the selected digital stamp to another user who uses another user device via a network… The MSCCS transmits the stamped communication via one or more of multiple delivery modes” Paragraph 0046. See Figure 3: a first user device is in communication with the MSCCS and sends the digital 

Regarding Claim 7, Bartkiewicz further teaches wherein the information of the digital stamp comprises pattern information of the digital stamp and location information of the digital stamp (“the MSCCS generates the stamped communication with the selected digital stamps. In an embodiment, the MSCCS positions the selected digital stamp at a predefined section of the personalized communication to generate the stamped communication” Paragraph 0045. Also see Paragraph 0036, which describes pattern information, including a color and border selected by the user.)

Regarding Claim 8, Bartkiewicz further teaches wherein displaying the digital stamp on the target digital image according to the information of the digital stamp in response to displaying the target digital image comprises: displaying the digital stamp on a target area indicated by the location information of the target digital image according to the pattern information of the digital stamp (“the MSCCS positions the selected digital stamp at a predefined section of the personalized communication to generate the stamped communication” Paragraph 0045. A stamp is displayed at a predefined location, which is a target area. Also see Paragraph 0044, which discusses re-sizing the stamp in order to fit in the stamped communication (digital image) and positioning the stamp based on the resolution of the device. Size and position information also correspond to location and pattern information.)

Bartkiewicz further teaches wherein prior to acquiring the information of the digital stamp associated with the target digital image, the method further comprises: receiving the target digital image sent by the digital image server, (“the user may submit media content comprising, for example, textual content, image content, audio content, video content, audiovisual content, multimedia content, animations, digital content, etc., to the MSCCS via the GUI. The MSCCS receives the submitted media content and provides an option to select or create a digital stamp for the stamped communication” Paragraph 0045. Before the user uploads, creates, or otherwise selects a stamp, the user uploads or creates a digital communication, which includes image and other multimedia content.)
wherein the target digital image is a digital image purchased with the target user account, (See Paragraphs 0034, 0040-41, and 0044: the user may purchase a stamp.)
or a digital image shared by an account associated with the target user account, (See Paragraph 0098 and Figure 6J: an image shared by a first account can be selected by a second account for inclusion in a stamped communication created by the second account.)
or a digital image uploaded by a terminal that is logged on to by using the target user account; (Paragraph 0045: the user can upload a digital image or other multimedia content in order to create a stamped communication.)
and associating the target digital image with the target user account (See Paragraphs 0088-89 and Figure 5B, which shows the interface displaying a user’s profile, including the communications created by the user. See Figure 7C and 

Regarding Claim 12, Bartkiewicz teaches an apparatus for displaying a digital image, applicable to an electronic device, comprising: (See Figure 3 computer system 300)
a first acquiring module, configured to acquire (As indicated above, the first acquiring module is being interpreted under 35 U.S.C. 112(f). Paragraph 00289 of the instant application indicates that the acquiring module is a network module in communication with a server or a touch module that receives user operation from a touch panel. Bartkiewicz teaches a touch enabled interface 305j and data reception module (Paragraph 0069, Figure 3), which are equivalent to the acquiring module.)
information of a digital stamp associated with a target digital image, (“after the user composes a personalized communication, for example, types, writes, or voice dictates a personalized letter via the graphical user interface (GUI) of the MSCCS, the MSCCS allows the user to change a pre-selected digital stamp rendered on the composed personalized communication via the GUI” Paragraph 0040. “the user may submit media content comprising, for example, textual content, image content, audio content, video content, audiovisual content, multimedia content, animations, digital content…  The MSCCS receives the submitted media content and provides an option to select or create a digital stamp” Paragraph 0045. Media content is received from a user to create a communication [target digital image]. Also see Paragraph 0034: Information of pre-selected digital stamps for inclusion with the created communication is also 
wherein both the target digital image and the information of the digital stamp are associated with a target user account; (“The options for digital stamps displayed to the users on the GUI are based on predetermined logic of the MSCCS that is derived, for example, from the user profile information” Paragraph 0040. “the MSCCS renders the created digital stamps to the user device based on the user profile information or user profile settings in social networks… the MSCCS renders the created digital stamps to the user device based on the user interaction information such as a user's interaction with a digital stamp from a personalized stamped communication received by the user” Paragraph 0044. The target digital image is a communication created by a user and is therefore associated with the target user account. See Paragraph 0045, which further describes creation of a stamped communication. The digital stamp is also associated with a user account, as the stamps are rendered based on profile information. Additionally, a digital stamp retrieved from a communication already received by the user would also be associated with a user account.)
and a controlling module, configured to control (As indicated above, the controlling module is being interpreted under 35 U.S.C. 112(f). Paragraph 00289 of the instant application indicates that the controlling module is executed by a processor. Bartkiewicz teaches a processor (Paragraph 0032, 0067, Figure 4), which is an equivalent to the controlling module.)
the display apparatus to display the digital stamp on the target digital image according to the information of the digital stamp in response to displaying the target digital image (“When a user selects one of the processed and rendered digital stamps on the GUI, the MSCCS generates 104 a stamped communication with one of the rendered digital stamps” Paragraph 0045. See Paragraph 0098 and Figure 6J: a digital stamp is displayed on a target digital image, which in this case is a letter. The stamp may be resized and positioned in order to fit within the target digital image (See Paragraph 0044). Also see Paragraph 0101 and Figure 7B: a user selects a received digital communication [target digital image], which is then rendered on the GUI along with the digital stamp 705 displayed on the communication.)

Regarding Claim 13, Bartkiewicz further teaches wherein the first acquiring module comprises: 
a first acquiring submodule, configured to receive the information of the digital stamp sent by a digital image server, wherein the information of the digital stamp is generated and sent by a terminal to the digital image server; (“the MSCCS allows a user using a user device to use, for example, a personal digital image and create a digital stamp via the graphical user interface (GUI) provided by the MSCCS. The MSCCS converts or transforms generic data associated with the personal digital image to a digital stamp. In an embodiment, the converted digital stamp is savable and reusable by the MSCCS” Paragraph 0037. See Paragraph 0036: A user can create a stamp that is uploaded to the server hosting the MSCCS. Other users would then access the stamp from the server.)
 or a second acquiring submodule, configured to receive the information of the digital stamp sent by the terminal; or a third acquiring submodule, configured to acquire the information of the digital stamp locally from the electronic device; wherein the terminal is associated with the target user account (Paragraphs 0036-37: The digital stamp is produced after receiving media content and other properties, such as text, borders, and colors, from a user of the mobile stamp creation and communication system.)

Regarding Claim 14, Bartkiewicz further teaches wherein the controlling module is configured to control the electronic device to display a user interface, and display a plurality of digital stamp templates in the user interface; (“When John clicks on the theme icon 516 exemplarily illustrated in FIG. 5F, the mobile stamp creation and communication application (MSCCA) 305 provides a selection of themes for John to choose a theme for his personalized communication” Paragraph 0094. See Figure 5H: a theme, or template, for a digital stamp and its associated stamped communication is selected by the user.)
the third acquiring submodule is configured to receive a process instruction for a target digital stamp template of the plurality of digital stamp templates, wherein the process instruction is intended to instruct to perform a selected operation on the target digital stamp template; and the controlling module is configured to perform the selected operation on the target digital stamp template according to the process instruction, to acquire the information of the digital stamp (“When John clicks on the upload icon 601 on the GUI 305j exemplarily illustrated in FIG. 6D, the mobile stamp creation and communication application (MSCCA) 305 renders options to "upload stamp photo", "take photo", "choose existing photo", and "cancel" in a pop up window 602 on the GUI 

Regarding Claim 15, Bartkiewicz further teaches wherein the third acquiring submodule is configured to acquire an image comprising the digital stamp by an image acquisition component; (“The user captures an image or a picture using a built-in camera of the mobile device. The user uploads the captured image via the GUI of the MSCCS… The MSCCS converts the uploaded image and/or the additional mobile data into dynamic digital stamp media objects comprising updated characteristics” Paragraph 0041. Also see Paragraph 0096 and Figure 6E, which discusses a “take photo” option.)
the controlling module is further configured to process the image comprising the digital stamp to acquire the information of the digital stamp. (“The MSCCA 305 creates a custom digital stamp with the uploaded photo, data elements, and dynamic functional elements and stores the created digital stamp along with the caption entered by John in the content database” Paragraph 0097. The uploaded photo including any modifications are processed to generate a digital stamp.)

Bartkiewicz further teaches a second acquiring module, configured to control the electronic device to display a user interface, (As indicated above, the second acquiring module is being interpreted under 35 U.S.C. 112(f). Paragraph 00289 of the instant application indicates that an acquiring module is a network module in communication with a server or a touch module that receives user operation from a touch panel. Bartkiewicz teaches a touch enabled interface 305j and data reception module (Paragraph 0069, Figure 3), which are equivalent to the acquiring module.)
and receive a share instruction generated by a user by performing an operation on the user interface; (“The mobile stamp creation and communication application (MSCCA) 305 on John's user device renders interface elements, for example, a "send to an email address" button 611, a "share on Twitter" button 612, a "share on Facebook" button 613” Paragraph 0099. See Figure 6K: a plurality of sharing options are displayed on the GUI for selection.)
a generating module, configured to generate digital image share information according to the share instruction, wherein the digital image share information comprises digital image update information and target information, (“If John wishes to send Jane the personalized stamped communication created by him, John clicks on the "forward" icon 510 exemplarily illustrated in FIG. 5E.” Paragraph 0099. The personalized stamped communication corresponds to the digital image share information and the second user, “Jane,” corresponds to the target information.)
the digital image update information comprising information of the target digital image and the information of the digital stamp, (See Paragraphs 0046, 0099, and 0101 
the target information comprising information indicative of a user account at a receiving end shared by the digital image update information, and the target information being associated with the user account; (Paragraph 0046, 0051: the stamped communication created by the user is sent to a recipient that is also registered with the mobile stamp creation and communication application. Also see Paragraph 0098 and Figure 6J, which describes a second user of the MSCCA accessing the digital image update information created by a first user that was shared with the server.) 
and a sending module, configured to send (As indicated above, the sending module is being interpreted under 35 U.S.C. 112(f). Paragraph 00289 of the instant application indicates that the sending module is a processor or a circuit running software. Bartkiewicz teaches a sender device (Paragraph 0064 and Figure 3) that communicates with a network, which is an equivalent to the sending module.)
the digital image share information to the digital image server, wherein the digital image share information is intended to share the digital image update information with the user account at the receiving end indicated by the target information by the digital image server (“The MSCCS allows a user using a user device to transmit the stamped communication with the selected digital stamp to another user who uses another user device via a network… The MSCCS transmits the stamped communication via one or more of multiple delivery modes” Paragraph 0046. See Figure 3: a first user device is in communication with the MSCCS and sends the digital image share information to a second user device through the network hosting the MSCCS.)

Regarding Claim 17, Bartkiewicz further teaches wherein the information of the digital stamp comprises pattern information of the digital stamp and location information of the digital stamp; (“the MSCCS generates the stamped communication with the selected digital stamps. In an embodiment, the MSCCS positions the selected digital stamp at a predefined section of the personalized communication to generate the stamped communication” Paragraph 0045. Also see Paragraph 0036, which describes pattern information, including a color and border selected by the user.)
and the controlling module is configured to display the digital stamp on a target area indicated by the location information of the target digital image according to the pattern information of the digital stamp (“the MSCCS positions the selected digital stamp at a predefined section of the personalized communication to generate the stamped communication” Paragraph 0045. A stamp is displayed at a predefined location, which is a target area. Also see Paragraph 0044, which discusses re-sizing the stamp in order to fit in the stamped communication (digital image) and positioning the stamp based on the resolution of the device. Size and position information also correspond to location and pattern information.)

Regarding Claim 19, Bartkiewicz further teaches an electronic device, comprising: a processor; and a memory configured to store at least one computer instruction; wherein when running the at least one computer instruction, the processor is enabled to perform the method for displaying the digital image as defined in claim 1 

Regarding Claim 20, Bartkiewicz further teaches a computer-readable storage medium storing at least one computer instruction therein, wherein when the at least one computer instruction in the computer-readable storage medium is executed by a processor in an electronic device, the electronic device is enabled to perform the method for displaying the digital image as defined in claim 1 (Paragraph 0067. See Figure 4 memory unit 402 and processor 401.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bartkiewicz (US 2016/0078659 A1) in view of Nakagama (US 2007/0188805 A1).

Regarding Claim 9, Bartkiewicz teaches all the limitations of claim 7, on which claim 9 depends.
Bartkiewicz does not teach wherein the location information of the digital stamp indicates that the digital stamp locates on an edge area of the target digital image or locates on a blank area of the target digital image.
However, Nakagama, which is directed to detection of a blank space in a document to add a stamp (Paragraph 0013), teaches wherein the location information of the digital stamp indicates that the digital stamp locates on an edge area of the target digital image or locates on a blank area of the target digital image. (“control can be carried out to standardize the position of combining the stamp to be at top right as much as possible. In specific terms, after determining section 23 determines the image size, 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the display of a stamp on a digital communication generated by a user taught by Bartkiewicz by incorporating the method of detecting a blank area on a page and adding a stamp to that area taught by Nakagama. Since both references are directed to adding stamps to a page, whether that page is a document or a digital communication, the combination would yield predictable results. As suggested by Nakagama (Paragraph 0009), such an implementation would enable automatic placement of a stamp, reducing labor and improving the uniformity of a document.

Regarding Claim 10, Bartkiewicz in view of Nakagama further teaches wherein when the location information of the digital stamp indicates that the digital stamp locates on the blank area of the target digital image, the method further comprises: identifying a text area and an image area in the target digital image, and taking an area in the target digital image other than the text area and the image area as the blank area (Nakagama, 

Regarding Claim 18, Bartkiewicz teaches all the limitations of claim 17, on which claim 18 depends.
Bartkiewicz does not teach wherein the location information of the digital stamp indicates that the digital stamp locates on an edge area or locates on a blank area of the target digital image; and the controlling module is further configured to identify a text area and an image area in the target digital image, and take an area in the target digital image other than the text area and the image area as the blank area.
	However, Nakagama, which is directed to detection of a blank space in a document to add a stamp (Paragraph 0013), teaches wherein the location information of the digital stamp indicates that the digital stamp locates on an edge area or locates on a blank area of the target digital image; (“control can be carried out to standardize the position of combining the stamp to be at top right as much as possible. In specific terms, after determining section 23 determines the image size, and checking whether or not a blank space area smaller than the image size is present in the top right part of each page, the stamp is combined to be in the image size at the top right part of the pages in which the blank space area not smaller than the image size determined by 
and the controlling module is further configured to identify a text area and an image area in the target digital image, and take an area in the target digital image other than the text area and the image area as the blank area (“Detection section 22 carries out image analysis for each page of the document that is read beforehand and stored in the non-volatile storage device 13 by OCR (Optical Character Reader) processing and detects blank space areas in each page (Step S204).” Paragraph 0060. A blank area is detected using OCR, which detects text and images on a page. Also see Paragraphs 0064, 0073, and Figure 13, which shows the result of the detected blank area, including a rough position, such as top right or bottom right.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the display of a stamp on a digital communication generated by a user taught by Bartkiewicz by incorporating the method of detecting a blank area on a page and adding a stamp to that area taught by Nakagama. Since both references are directed to adding stamps to a page, whether that page is a document or a digital communication, the combination would yield predictable results. As suggested by Nakagama (Paragraph 0009), such an implementation would enable automatic placement of a stamp, reducing labor and improving the uniformity of a document.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dixit (US 2010/0005305 A1) teaches superimposing user data on digital images. (Abstract, Fig. 2)
Jin (US 2013/0223671 A1) teaches dynamically embedding a watermark in a media asset and transmitting the media asset to a subscriber device. (¶ 13-14, 25, 44-46, Fig. 3)
Kim (US 2014/0247961 A1) teaches automatically displaying a watermark on an image in order to indicate important or confidential images. (Abstract)
Lee (US 2015/0143530 A1) teaches generation and insertion of watermarks into images. (¶ 179, 198, 218, Abstract, Fig. 10)
Hemar (US 2015/0200889 A1) teaches presenting a layer over an image in order to add stamps and other objects before sending the modified image. (Fig. 10B, ¶ 101)
Courtright (US 9,183,554 B1) teaches associating a stamp generated by a user with an account of the user. (Fig. 4, Abstract)
Wang (US 2016/0103817 A1) teaches an electronic stamping system that retrieves a stamp associated with a user in response to a touch event. (Abstract, Figs. 1-2)
Lim (US 2016/0335733 A1) teaches generation of watermarks for obscuring information in a displayed image. (Abstract, Fig. 1)
Wu (US 2017/0329502 A1) teaches generation of a second image based on templates selected by a user. (Fig. 5-6, Abstract)
Wu (US 2018/0107818 A1) teaches an anti-tamper function for a document, including associating an account of a user with an image and displaying the image on a signed document. (¶ 23-29, Figs.3, 5)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173